DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:

Independent claim 1 recites:

(claim 1) A panel top assembly adapted for a vehicle, comprising: a moveable frame adapted to operably connect at a roof top opening of the vehicle, said movable frame including a pivotal portion operable to selectively rotate between a closed position closing off the opening of the vehicle and at least an open sunroof position; at least one removable hard rear window adapted to selectively connect to the vehicle; at least one pair of rear drip rails; and a pair of removable hard rear side window assemblies adapted to selectively connect to the vehicle and operably interface with said at least one pair of rear drip rails, said pair of removable hard rear side window assemblies forming substantially transparent hard rear corners; wherein said at least one pair of rear drip rails and said movable frame are adapted to drop down into a rear cargo area of the vehicle at a predetermined angle when another open position is desired.


The closest prior art are the teachings in Haberkamp et al US Patent Application Publication No. 2021/0331565,  Houtari et al US Patent No. 8845005, Tosco EP 2060425 and Fallis US Patent Application Publication No.  2007/0257521.
Haberkamp discloses a moveable top assembly frame (without cover in figure 16) that is mounted in rails (figure 5) including a frame portion 22 that is pivotally mounted to the roll bar.  Haberkamp does not disclose removable window assemblies nor a pair of drip rails that are adapted to drop down into a cargo area.
Houtari discloses a  pivotable cover frame 14, roll bar 12 and rail 38 for allowing the frame to slide along the longitudinal direction of the vehicle so the cover may be stored in the rear cargo area.  Houtari does not disclose removable window assemblies nor a pair of drip rails that are adapted to selectively drop down.
Tosco discloses a foldable top 34 guide rails 41 and drip rails 30 and a retractable rear window 57. Tosco does not disclose “removable” window assemblies nor a pair of drip rails “that are adapted to drop down into a rear cargo area”.
Fallis  in figures 3 and 4 discloses a foldable soft top and removable windows 48, 50.   Fallis does not disclose a moveable frame nor a pair of drip rails that are adapted to drop down in the cargo area.
Neither Haberkamp, Houtari, Tasco nor Faliis disclose drip rails that are adapted to drop down into the cargo area of the vehicle at a predetermined angle.
In summary, neither Haberkamp, Houtari, Tasco, Faliis nor any other of the prior art of record discloses drip rails “that are adapted to drop down into a rear cargo area”.  Accordingly, none of said prior art anticipates claim 1 under 35 USC 102.  Further as none of the prior art discloses/teaches drip rails “that are adapted to drop down into a rear cargo area”, the prior art of record either individually or in combination render claim 1 obvious under 35 USC 103.
Likewise, independent claims 17 and 20 recite drip rails that are drip rails “that are selectively adapted to drop down into a rear cargo area” and for the reason above is deemed to be patentable over the prior art of record.

Conclusion
3.	The prior art made of record below is considered pertinent to applicant's disclosure.
Lewis et al US Patent Application Publication No. 2018/0194207 is cited for its top frame that is storable in the vehicle cargo area the top slid rearward on tracks .  Bowles et al US Patent Application Publication No. 2015/30115646 is cited for its pivot bar 148 and soft top.  Brandt US Patent No. 2572592 is cited for its drip rail attached to a convertible soft-top.  Larson is cited for its removable side panels 90 and pivotal top frame for a soft top.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN P WELDON whose telephone number is (571)272-7545. The examiner can normally be reached m-f 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN P WELDON/Examiner, Art Unit 3612                                                                                                                                                                                                        /D Glenn Dayoan/Supervisory Patent Examiner, Art Unit 3612